Citation Nr: 1803283	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back injury.

2.  Entitlement to service connection for a left arm injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's low back injury is not etiologically related to active duty service.  

2.  The Veteran's left arm injury is not etiologically related to active duty service.  


CONCLUSION OF LAW

1.  A chronic low back injury was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A left arm injury was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. §§ 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Low back injury

The Veteran contends that service connection is warranted for a low back injury as it was incurred due to an injury during active duty service.  For the reasons stated below, the Board disagrees.  
The Veteran has a current disability.  An MRI revealed that the Veteran had lumbar disc disease.  Id.  Thus, the Board finds that the Veteran has satisfied the first prong of establishing service connection for his low back injury.

The Veteran had an in-service injury.  A review of the evidence shows that the Veteran was treated for low back complaints while on active duty.  Specifically, the Veteran was treated for a back strain in February 1985.  See Service treatment records (STRs) and August 2012 VA examination report.  In addition, the Veteran had complaints of low back pain in April 1985.  See STRs.  Thus, the Veteran has satisfied the second prong for establishing service connection.  

The Board will now turn to the third element of service connection, a nexus between the Veteran's current disability and the reported in-service injury.  As noted above, service records document two instances of treatment for back pain between February and April 1985.  In February 1985, it was noted that the Veteran has scoliosis, a hereditary condition that often occurs during childhood or adolescence.  The Veteran's spine was normal on his separation examination in March 1985 and he specifically denied experiencing recurrent back pain on the accompanying report of his medical history.  

Post-service medical records do not support a nexus between the Veteran's low back injury and active duty service.  The Veteran had a VA examination in August 2012.  In the addendum opinion dated in October 2012, the examiner opined that the Veteran's back strain was not caused by his active duty service.  The examiner noted that the Veteran's subsequent diagnosis of lumbar disc disease was unrelated to the Veteran's in-service back strain.  Id.  Specifically, the examiner explained that "strains are related to muscular involvement" and "does not lead to degenerative disc disease."  Id.  

The Board finds the October 2012 medical opinion to be highly probative on the issue of nexus, because it was given based on all of the pertinent information in the case, and the accurate facts were before the examiner.  It also included the reasons underlying the conclusions, which are not contradicted by the other probative evidence of record.  The October 2012 medical opinion is competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on this evidence, the Board concludes that service connection on a direct basis is not warranted.  While the Veteran was seen on two occasions in service for complaints of low back pain, the Board finds that these complaints were acute and had resolved by his separation from service without resulting in a chronic disability.  This conclusion is supported by the normal separation examination and the lack of any complaints for several years following his discharge from service. Nor does the evidence support finding an etiological relationship between these acute complaints in service and the development of degenerative disc disease several years after his discharge from service. 

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's lumbar disc disease is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of back pain since service are a sufficient basis for an award of service connection.  

A continuity of symptomatology has not been shown.  After leaving the military, the Veteran first reported complaints of back pain at the VA Medical Center (VAMC) in Shreveport during November 2006, more than 20 years after leaving active duty.  Moreover, the Veteran's lumbar disc disease was not diagnosed until six years later in September 2012.  Without more, the Veteran cannot establish service connection based on a continuity of symptomatology for his low back injury.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a service connection for a low back injury is denied.  


Left arm injury

The Veteran contends that service connection is warranted for a left arm injury as it was incurred due to an injury during active duty service.  For the reasons stated below, the Board disagrees.  

The Veteran has a current disability.  The Veteran was diagnosed with left shoulder osteoarthritis.  See August 2012 VA examination report.  The Board finds that the Veteran has satisfied the first prong for establishing a service connection claim for a left arm injury.

There is insufficient evidence to show that the Veteran had a specific injury in service, although he was seen for complaints in February 1985 of left elbow and shoulder pain.  He was diagnosed with having a left elbow strain and left shoulder strain.  Id.  On the separation examination, the Veteran did not report joint pain and his upper extremities were deemed normal.  While the Veteran had complaints concerning his left elbow and shoulder in service, the complaints do not support a finding of a chronic disability resulting from these complaints.  This conclusion is supported by the normal separation examination and the lack of any complaints for several years after his release from service.   

There is also no evidence to suggest an etiological link between the currently diagnosed osteoarthritis of the left shoulder and the acute complaints noted in service.  The Veteran had a VA examination in August 2012.  In the October 2012 VA addendum opinion, the examiner found that the Veteran's left shoulder condition was not caused by his military service.  In reaching this conclusion, the examiner noted that the Veteran did not experience significant injury to his elbow and there was no stress repeatedly applied to the shoulder.  Id.  Furthermore, the examiner explained that x-rays of the shoulder only shown mild osteoarthritis of the acromioclavicular joint due to age.  Id.  The October 2012 medical opinion is competent and credible because it considers the Veteran entire medical history and provides a rationale for the opinion provided.  See Barr, 21 Vet. App. at 311.  Thus, the Board finds that the nexus component is lacking.  Accordingly, the Veteran's service connection claim for a left arm injury on a direct basis must be denied.  

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's left shoulder osteoarthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must address whether his reports of left shoulder pain since service are a sufficient basis for an award of service connection.  

Continuity of symptomatology has not been shown.  After leaving the military, the Veteran first reported complaints of shoulder pain at the VA Medical Center (VAMC) in Shreveport during March 2012.  There was a lapse of 27 years between the time when the Veteran left the military and when he first reported having pain in his left shoulder.  The Veteran does not allege that he had complaints or treatment for his left shoulder pain prior to March 2012.  A presumption of service connection does not apply in this matter because there is no evidence of the Veteran having compensable symptoms related to his left shoulder osteoarthritis within a year of leaving the military.  As noted above, the Veteran's separation examination showed that his upper extremities were normal and he did not report shoulder pain.  Again, any in-service complaints of pain in the left shoulder were acute and did not result in the development of a chronic disability.  Accordingly, the Veteran's claim for service connection based on a continuity of symptomatology is denied.  

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a service connection for a left shoulder injury is denied.  


ORDER

Entitlement to service connection for low back injury is denied.


Entitlement to service connection for left arm injury is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


